EXHIBIT 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut–off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut–off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 30-Year 6-month LIBOR 29 $ 7,019,255 1.10 % $ 242,043 7.243 % 360.00 564 80.7 % 1/39 6-month LIBOR 1 227,700 0.04 227,700 8.484 480.00 614 90.0 2/28 6-month LIBOR 1,346 220,771,763 34.71 164,021 8.691 359.82 596 81.9 2/38 6-month LIBOR 551 116,426,188 18.31 211,300 8.205 479.88 585 78.8 2/28 6-month LIBOR – 60-month Interest Only 399 90,984,219 14.31 228,031 7.714 359.85 625 82.7 2/28 6-month LIBOR – 40/30-Year Balloon 47 9,967,703 1.57 212,079 8.469 359.42 582 77.3 3/27 6-month LIBOR 69 9,610,037 1.51 139,276 8.771 359.41 600 81.4 3/37 6-month LIBOR 23 5,424,299 0.85 235,839 7.517 479.96 610 79.0 3/27 6-month LIBOR – 60-month Interest Only 20 5,376,718 0.85 268,836 7.397 359.69 646 78.8 3/27 6-month LIBOR – 40/30-Year Balloon 1 135,958 0.02 135,958 7.750 359.00 591 80.0 5/25 6-month LIBOR 18 3,149,934 0.50 174,996 7.899 359.90 604 83.0 5/35 6-month LIBOR 11 2,500,964 0.39 227,360 7.616 479.72 616 83.3 5/25 6-month LIBOR – 120-month Interest Only 19 5,151,696 0.81 271,142 7.362 359.75 641 74.8 5/25 6-month LIBOR – 40/30-Year Balloon 2 317,700 0.05 158,850 8.652 360.00 592 90.0 10-Year Fixed 1 91,650 0.01 91,650 7.875 120.00 621 66.9 15-Year Fixed 27 3,209,904 0.50 118,885 8.120 179.86 590 69.0 20-Year Fixed 11 1,703,942 0.27 154,904 8.091 239.80 576 79.6 25-Year Fixed 5 1,181,250 0.19 236,250 7.071 300.00 579 61.8 30-Year Fixed 654 106,879,761 16.80 163,425 8.096 359.73 599 76.5 30-Year Fixed – Credit Comeback 32 4,234,039 0.67 132,314 9.063 360.00 583 74.8 40-Year Fixed 134 24,998,091 3.93 186,553 8.076 479.66 584 75.8 40-Year Fixed – Credit Comeback 2 372,953 0.06 186,477 9.399 479.12 615 88.8 30-Year Fixed – 60-month Interest Only 46 11,123,000 1.75 241,804 7.330 359.74 637 76.7 30/15-Year Fixed Balloon 1 134,709 0.02 134,709 9.740 177.00 658 100.0 40/30-Year Fixed Balloon 25 5,006,566 0.79 200,263 7.883 359.17 601 77.7 Total 3,474 $ 636,000,001 100.00 % Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio ARM 360 1,950 $ 352,484,984 55.42 % $ 180,762 8.359 % 359.81 604 81.8 % ARM 480 586 124,579,151 19.59 212,592 8.163 479.88 586 78.9 Fixed 120 1 91,650 0.01 91,650 7.875 120.00 621 66.9 Fixed 180 28 3,344,613 0.53 119,450 8.185 179.75 593 70.2 Fixed 240 11 1,703,942 0.27 154,904 8.091 239.80 576 79.6 Fixed 300 5 1,181,250 0.19 236,250 7.071 300.00 579 61.8 Fixed 360 757 127,243,366 20.01 168,089 8.053 359.72 602 76.6 Fixed 480 136 25,371,045 3.99 186,552 8.096 479.65 584 76.0 Total 3,474 $ 636,000,001 100.00 % Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio $25,000.01 –$50,000.00 22 $ 1,080,106 0.17 % $ 49,096 10.772 % 365.06 574 73.2 % $50,000.01 –$75,000.00 276 17,401,777 2.74 63,050 9.889 368.84 597 83.6 $75,000.01 –$100,000.00 392 34,369,343 5.40 87,677 9.000 369.59 595 82.1 $100,000.01 –$150,000.00 873 109,180,787 17.17 125,064 8.669 376.92 594 81.1 $150,000.01 –$200,000.00 696 121,513,863 19.11 174,589 8.308 388.37 599 79.9 $200,000.01 –$250,000.00 416 93,458,218 14.69 224,659 8.068 391.83 597 78.8 $250,000.01 –$300,000.00 323 88,687,230 13.94 274,573 7.923 389.04 601 78.1 $300,000.01 –$350,000.00 237 76,560,800 12.04 323,041 7.832 395.78 598 79.9 $350,000.01 –$400,000.00 177 66,592,583 10.47 376,229 7.889 395.22 602 79.4 $400,000.01 –$450,000.00 45 18,518,705 2.91 411,527 7.965 376.97 613 81.9 $450,000.01 –$500,000.00 10 4,812,190 0.76 481,219 7.396 395.27 631 76.5 $500,000.01 –$550,000.00 6 3,180,400 0.50 530,067 8.024 379.73 642 79.8 $600,000.01 –$650,000.00 1 644,000 0.10 644,000 6.825 360.00 741 80.0 Total 3,474 $ 636,000,001 100.00 % 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Alabama 39 $ 4,166,419 0.66 % $ 106,831 9.028 % 362.02 596 86.1 % Alaska 19 4,010,482 0.63 211,078 8.709 359.93 611 89.9 Arizona 153 28,199,704 4.43 184,312 7.961 403.66 607 80.8 Arkansas 14 1,567,776 0.25 111,984 8.961 377.84 585 86.1 California 411 115,389,890 18.14 280,754 7.570 407.27 597 72.6 Colorado 57 8,932,576 1.40 156,712 8.202 384.54 614 82.2 Connecticut 59 12,323,550 1.94 208,874 8.398 389.73 607 83.9 Delaware 11 2,109,516 0.33 191,774 7.814 392.92 581 86.1 District of Columbia 7 1,734,530 0.27 247,790 8.199 409.29 573 70.1 Florida 386 71,466,409 11.24 185,146 8.380 392.32 598 80.2 Georgia 196 28,086,236 4.42 143,297 8.787 377.14 603 85.7 Hawaii 9 2,666,297 0.42 296,255 7.586 376.36 609 75.9 Idaho 38 6,190,678 0.97 162,913 8.311 384.96 599 85.9 Illinois 127 23,675,496 3.72 186,421 8.620 380.01 608 83.3 Indiana 45 6,265,552 0.99 139,234 8.898 368.16 609 86.7 Iowa 31 3,053,925 0.48 98,514 9.022 373.74 603 83.8 Kansas 28 3,605,690 0.57 128,775 9.051 368.49 599 83.7 Kentucky 21 2,656,225 0.42 126,487 8.734 377.06 608 85.2 Louisiana 29 3,981,894 0.63 137,307 8.639 369.74 593 79.3 Maine 21 3,804,695 0.60 181,176 8.525 374.37 590 77.7 Maryland 120 25,257,350 3.97 210,478 8.082 394.29 592 77.3 Massachusetts 79 19,110,578 3.00 241,906 7.745 387.62 604 77.7 Michigan 105 12,820,335 2.02 122,098 9.049 376.40 601 86.6 Minnesota 34 6,903,371 1.09 203,040 8.353 368.82 621 85.5 Mississippi 20 2,735,311 0.43 136,766 8.789 355.78 577 82.6 Missouri 79 8,875,710 1.40 112,351 9.347 372.76 587 87.2 Montana 3 564,100 0.09 188,033 8.456 360.00 610 82.2 Nebraska 5 574,119 0.09 114,824 8.569 311.51 588 84.5 Nevada 45 10,123,649 1.59 224,970 7.688 383.02 601 81.6 New Hampshire 14 2,607,206 0.41 186,229 8.621 377.43 580 77.5 New Jersey 111 27,691,844 4.35 249,476 8.376 379.47 588 75.0 New Mexico 31 4,754,479 0.75 153,370 8.509 387.92 607 84.4 New York 142 35,932,523 5.65 253,046 7.742 384.59 598 76.3 North Carolina 94 12,076,979 1.90 128,478 9.000 368.61 594 85.4 North Dakota 2 144,350 0.02 72,175 9.560 429.50 597 86.6 Ohio 62 5,773,661 0.91 93,124 9.520 364.71 605 87.7 Oklahoma 35 3,284,958 0.52 93,856 8.744 368.36 598 84.6 Oregon 46 10,051,979 1.58 218,521 8.196 387.55 608 81.3 Pennsylvania 91 12,532,246 1.97 137,717 8.585 381.90 601 82.9 Rhode Island 11 2,252,764 0.35 204,797 8.446 380.92 586 75.2 South Carolina 52 6,921,703 1.09 133,110 8.778 382.44 603 83.3 South Dakota 3 342,900 0.05 114,300 8.779 360.00 645 81.6 Tennessee 74 8,941,431 1.41 120,830 8.911 378.71 590 87.9 Texas 212 25,234,938 3.97 119,033 8.705 356.03 593 81.9 Utah 53 9,500,457 1.49 179,254 8.240 369.56 610 82.9 Vermont 3 547,350 0.09 182,450 8.558 356.35 588 81.8 Virginia 93 16,889,865 2.66 181,611 8.171 380.92 592 78.1 Washington 91 20,783,007 3.27 228,385 7.874 384.47 612 83.1 West Virginia 11 1,542,792 0.24 140,254 8.679 402.03 596 85.5 Wisconsin 48 6,685,045 1.05 139,272 9.192 385.33 586 85.4 Wyoming 4 655,460 0.10 163,865 8.374 408.60 599 80.7 Total 3,474 $ 636,000,001 100.00 % 3 Loan–to–Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan–to–Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 50.00 or Less 138 $ 23,680,248 3.72 % $ 171,596 7.742 % 389.85 576 41.0 % 50.01 –55.00 60 11,679,527 1.84 194,659 7.610 393.77 579 52.7 55.01 –60.00 93 19,821,266 3.12 213,132 7.774 391.32 581 58.1 60.01 –65.00 151 31,280,104 4.92 207,153 7.768 395.92 579 63.3 65.01 –70.00 197 39,287,212 6.18 199,427 8.073 388.47 579 68.3 70.01 –75.00 237 48,983,182 7.70 206,680 7.923 393.81 586 73.9 75.01 –80.00 897 155,122,497 24.39 172,935 8.049 380.82 610 79.4 80.01 –85.00 484 94,288,914 14.83 194,812 8.262 389.37 586 84.4 85.01 –90.00 667 129,895,697 20.42 194,746 8.410 387.23 613 89.5 90.01 –95.00 369 59,598,703 9.37 161,514 9.004 384.44 604 94.7 95.01 –100.00 181 22,362,651 3.52 123,551 9.510 375.80 623 99.9 Total 3,474 $ 636,000,001 100.00 % Combined Loan–to–Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan–to–Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 50.00 or Less 137 $ 23,443,148 3.69 % $ 171,118 7.751 % 390.15 576 41.0 % 50.01 –55.00 59 11,489,527 1.81 194,738 7.629 394.33 578 52.7 55.01 –60.00 91 19,444,266 3.06 213,673 7.752 389.92 582 58.1 60.01 –65.00 150 31,173,104 4.90 207,821 7.768 396.05 579 63.3 65.01 –70.00 194 38,477,212 6.05 198,336 8.082 387.31 577 68.3 70.01 –75.00 231 48,151,996 7.57 208,450 7.930 395.21 585 73.8 75.01 –80.00 504 98,006,874 15.41 194,458 8.079 383.07 590 79.0 80.01 –85.00 482 93,779,014 14.75 194,562 8.258 389.53 586 84.3 85.01 –90.00 674 131,001,681 20.60 194,365 8.402 387.38 613 89.4 90.01 –95.00 377 61,086,706 9.60 162,034 8.977 384.00 605 94.3 95.01 –100.00 575 79,946,473 12.57 139,037 8.422 376.63 640 85.3 Total 3,474 $ 636,000,001 100.00 % (1) The Combined Loan–to–Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan–to–Value Ratio” under “The Mortgage Pool—Loan–to–Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 5.001 – 5.500 12 $ 3,186,841 0.50 % $ 265,570 5.369 % 408.33 589 64.3 % 5.501 – 6.000 28 8,487,256 1.33 303,116 5.831 408.35 612 73.5 6.001 – 6.500 114 29,073,267 4.57 255,029 6.354 396.82 622 72.6 6.501 – 7.000 308 72,089,770 11.33 234,058 6.845 383.06 614 74.9 7.001 – 7.500 399 88,738,381 13.95 222,402 7.332 386.40 605 77.8 7.501 – 8.000 567 110,110,809 17.31 194,199 7.819 387.23 603 78.8 8.001 – 8.500 455 83,336,520 13.10 183,157 8.307 387.38 600 80.6 8.501 – 9.000 481 81,660,337 12.84 169,772 8.808 383.46 595 81.7 9.001 – 9.500 336 54,762,099 8.61 162,982 9.298 389.13 587 83.0 9.501 – 10.000 354 53,850,863 8.47 152,121 9.787 383.27 583 84.0 10.001 – 10.500 196 25,337,523 3.98 129,273 10.276 382.65 575 86.4 10.501 – 11.000 136 16,899,863 2.66 124,264 10.764 393.80 579 86.6 11.001 – 11.500 55 5,897,518 0.93 107,228 11.285 380.67 585 87.6 11.501 – 12.000 24 2,045,744 0.32 85,239 11.786 367.23 586 88.7 12.001 – 12.500 4 258,820 0.04 64,705 12.115 360.00 542 81.1 12.501 – 13.000 3 165,000 0.03 55,000 12.848 360.00 563 93.9 Greater than 14.000 2 99,392 0.02 49,696 14.437 359.50 591 97.5 Total 3,474 $ 636,000,001 100.00 % Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Single Family Residence 2,751 $ 490,058,964 77.05 % $ 178,138 8.250 % 387.67 597 79.7 % Planned Unit Development 424 82,239,809 12.93 193,962 8.265 380.94 601 82.3 Low–Rise Condominium 164 30,105,885 4.73 183,572 8.196 387.87 617 79.3 Two Family Home 105 24,041,904 3.78 228,971 8.248 384.26 610 78.1 Three Family Home 13 4,248,588 0.67 326,814 7.671 384.09 614 72.2 Four Family Home 9 3,810,500 0.60 423,389 8.027 392.48 650 77.6 High–Rise Condominium 8 1,494,350 0.23 186,794 8.760 382.62 562 75.6 Total 3,474 $ 636,000,001 100.00 % Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Refinance – Cash Out 2,223 $ 466,243,991 73.31 % $ 209,736 8.085 % 388.54 593 77.8 % Purchase 939 116,517,344 18.32 124,087 8.961 377.77 621 87.3 Refinance – Rate/Term 312 53,238,666 8.37 170,637 8.077 389.89 601 81.3 Total 3,474 $ 636,000,001 100.00 % 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Owner Occupied 3,237 $ 595,996,915 93.71 % $ 184,120 8.200 % 386.95 595 79.7 % Investment Property 172 28,593,706 4.50 166,242 9.092 389.06 656 83.8 Second Home 65 11,409,380 1.79 175,529 8.482 366.47 654 79.5 Total 3,474 $ 636,000,001 100.00 % (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 1 – 120 1 $ 91,650 0.01 % $ 91,650 7.875 % 120.00 621 66.9 % 121 – 180 28 3,344,613 0.53 119,450 8.185 179.75 593 70.2 181 – 300 16 2,885,192 0.45 180,325 7.673 264.45 577 72.3 301 – 360 2,707 479,728,349 75.43 177,218 8.278 359.78 603 80.4 Greater than 360 722 149,950,196 23.58 207,687 8.152 479.84 586 78.4 Total 3,474 $ 636,000,001 100.00 % Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio Full Documentation 2,112 $ 358,450,463 56.36 % $ 169,721 7.976 % 385.46 594 82.4 % Stated Income 1,362 277,549,537 43.64 203,781 8.592 388.25 605 76.6 Total 3,474 $ 636,000,001 100.00 % 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 781 – 800 5 $ 612,090 0.10 % $ 122,418 9.473 % 421.58 789 90.0 % 761 – 780 4 758,063 0.12 189,516 8.857 381.87 773 82.4 741 – 760 15 4,494,073 0.71 299,605 8.084 370.97 749 81.1 721 – 740 21 3,797,179 0.60 180,818 7.618 365.67 729 85.2 701 – 720 37 6,993,746 1.10 189,020 7.769 380.90 708 79.7 681 – 700 85 16,524,461 2.60 194,405 7.824 371.29 689 83.3 661 – 680 179 35,283,881 5.55 197,117 7.900 376.40 670 83.7 641 – 660 330 61,253,489 9.63 185,617 8.005 382.53 650 82.7 621 – 640 353 64,583,983 10.15 182,957 7.968 379.76 630 82.9 601 – 620 588 107,126,851 16.84 182,189 8.077 383.32 610 81.4 581 – 600 524 98,435,616 15.48 187,854 8.177 384.47 591 79.8 561 – 580 504 91,560,685 14.40 181,668 8.392 388.03 570 78.8 541 – 560 410 72,613,678 11.42 177,107 8.572 400.51 551 77.6 521 – 540 246 42,637,392 6.70 173,323 8.814 402.77 530 74.3 501 – 520 170 28,602,215 4.50 168,248 8.932 395.51 511 70.9 500 or Less 3 722,599 0.11 240,866 8.945 386.57 500 75.0 Total 3,474 $ 636,000,001 100.00 % (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio A 2,892 $ 516,455,633 81.20 % $ 178,581 8.241 % 383.79 606 81.7 % A– 231 50,478,160 7.94 218,520 8.033 389.31 579 74.9 B 205 40,903,465 6.43 199,529 8.336 404.62 568 72.6 C 130 24,874,054 3.91 191,339 8.581 408.79 559 66.3 C– 6 1,285,690 0.20 214,282 8.526 405.33 544 64.1 D 10 2,002,999 0.31 200,300 8.472 410.68 556 60.7 Total 3,474 $ 636,000,001 100.00 % 7 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 0 1,154 $ 200,574,330 31.54 % $ 173,808 8.583 % 379.97 600 80.7 % 6 2 774,808 0.12 387,404 9.134 359.54 595 68.3 12 193 48,267,779 7.59 250,092 7.965 383.17 600 76.7 24 1,658 303,818,242 47.77 183,244 8.166 393.14 597 80.6 30 2 353,400 0.06 176,700 7.415 360.00 600 88.2 36 465 82,211,443 12.93 176,799 7.872 381.57 605 76.9 Total 3,474 $ 636,000,001 100.00 % Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance Weighted Average Gross Mortgage Rate Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan–to–Value Ratio 0
